Filed 4/19/16 Conservatorship of Davis CA2/7
                    NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication or
ordered published for purposes of rule 8.1115.


                IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                       SECOND APPELLATE DISTRICT

                                                  DIVISION SEVEN


Conservatorship of the Person and Estate of                          B265052
HELEN DAVIS.
                                                                    (Los Angeles County
                                                                    Super. Ct. No. BP159733)
LAURACK D. BRAY,

         Petitioner and Appellant,

         v.

DIANNE JACKSON,

         Objector and Respondent.


         APPEAL from an order of the Superior Court of Los Angeles County, David J.
Cowan, Judge. Affirmed.
         Laurack D. Bray, in pro. per., for Petitioner and Appellant.
         Dianne Jackson, in pro. per., for Objector and Respondent.


                                   _________________________________
       Appellant Laurack Bray and his sister, Respondent Dianne Jackson, filed competing
petitions for conservatorship for their 93-year-old mother, Helen Davis. The probate court,
after appointing counsel for Davis and conducting an evidentiary hearing, granted Jackson’s
petition and denied Bray’s. Finding no error, we affirm.
                   FACTUAL AND PROCEDURAL BACKGROUND
       During intra-familial disputes concerning the care of Helen Davis, her daughter,
Dianne Jackson, filed a petition to be appointed conservator of her person and estate on
February 6, 2015.1 Two months later, Davis’s son Laurack Bray filed a second petition
seeking his own appointment.
       The probate investigator prepared a report, which was mailed on March 24, 2015. A
second report was mailed to all parties on May 30, 2015. Neither report is contained in the
record. However, the record does contain two reports from the probate Volunteer Panel
(PVP) attorney appointed for Davis. The first, dated April 9, 2015, reflects his
investigation, including interviews with Davis and both of her children. The report
indicated that Davis consented to the conservatorship and to the appointment of Jackson as
the conservator, and recommended that appointment. On June 2, 2015, after Bray filed his
petition, the PVP attorney prepared a second report, making the same recommendation after
review of additional documents and re-interviewing Davis and others.
       The parties, each self-represented, appeared in court on June 4, 2015, at which time
the court indicated it had reviewed the report of the PVP attorney, as well as the court
investigator, and that both recommended the granting of Jackson’s petition. Bray
challenged statements in the PVP report, and requested an evidentiary hearing. The court
set that hearing for June 12, 2015.
       On June 12, the court took testimony from both Bray and Jackson. At the conclusion
of that testimony, the court found that the evidence was “overwhelmingly in favor of
Jackson’s petition,” stating as its reasons: Davis’s stated preference and her previous
signature of a healthcare directive naming Jackson; that Jackson, and not Bray, visited

1      No copy of the petition is contained in the record on appeal, but neither party
disputes its filing.
                                              2
regularly and provided assistance to Davis; and that Bray’s conduct demonstrated that it
would not be in Davis’s best interest for him to be her conservator. The court denied Bray’s
petition and granted Jackson’s. Bray appealed.
                                         DISCUSSION
Standard of Review
       The relevant Probate Code provision, section 1801, subdivision (e), requires the
showing to establish a conservatorship to be made by clear and convincing evidence.
(Conservatorship of Sanderson (1980) 106 Cal. App. 3d 611, 620; People v. Karriker (2007)
149 Cal. App. 4th 763, 780.)
       In reviewing the probate court’s determination, however, we determine only whether
the findings made by the court are supported by substantial evidence. (See Sheila S. v.
Superior Court (2000) 84 Cal. App. 4th 872, 880-881 [“The ‘clear and convincing’ standard .
. . is for the edification and guidance of the trial court and not a standard for appellate
review.”]
       “A challenge in an appellate court to the sufficiency of the evidence is reviewed
under the substantial evidence rule. [Citations.] ‘‘“Where findings of fact are challenged on
a civil appeal, we are bound by the ‘elementary, but often overlooked principle of law, that .
. . the power of an appellate court begins and ends with a determination as to whether there
is any substantial evidence, contradicted or uncontradicted,’ to support the findings below.
[Citation.] We must therefore view the evidence in the light most favorable to the
prevailing party, giving it the benefit of every reasonable inference and resolving all
conflicts in its favor in accordance with the standard of review so long adhered to by this
court.” [Citation.]’ [Citations.]” (Lenk v. Total-Western, Inc. (2001) 89 Cal. App. 4th 959,
968.) We do not reevaluate the credibility determinations made by the probate court. (See
Sav-On Drug Stores, Inc. v. Superior Court (2004) 34 Cal. 4th 319, 334; In re Jasmon O.
(1994) 8 Cal. 4th 398, 423; In re Kristin H. (1996) 46 Cal. App. 4th 1635, 1654.)
       1. Appellant Has Not Demonstrated That The Ruling Was Not Supported by
          Substantial Evidence
       Bray asserts that the court’s determination was not supported by substantial evidence.
He claims that he had offered reasons why he should be the conservator, but that Jackson

                                                3
had offered no legitimate reasons why he should not; that the court relied on false evidence
in Jackson’s testimony; that he never took money out of his mother’s account; and that the
question of who provided care for Davis was disputed. None of these arguments survive
review. Primarily, Bray disagrees with the court’s apparent reliance on Ms. Jackson’s
testimony, rather than his own. However, that argument would require us to make
credibility determinations that are not ours to make. We will not disturb the court’s
determination concerning the credibility of the witnesses. (In re Jasmon O., supra, 8
Cal. 4th 398, 423; In re Kristin H., supra, 46 Cal. App. 4th 1635, 1654.)
       With respect to Bray’s argument that there was no evidence on which the court could
rely to make the finding that he took money from his mother’s account, Bray ignores
Jackson’s testimony that Bray had written checks to himself, signing his mother’s name.
Bray also fails to acknowledge the court’s reference to the investigator’s report indicating
that Bray had attempted to cash checks he had signed on his mother’s account; Bray did not
object to the court’s consideration of this report. The evidence, taken as a whole, supported
the court’s determination.

       2. Appellant Has Not Demonstrated A Criminal Act
       Bray also asserts that a criminally false statement of fact was made by the PVP
attorney, relying on a statement in the PVP report that Bray had removed Davis from her
care facility to take her to the bank to withdraw money and that, as a result, Davis was taken
to the hospital for chest pains. The court heard testimony on this issue at the hearing on
June 12, at which time Bray admitted that he had attempted to take Davis from the care
facility to go to the bank but had been prevented from doing so. While Bray asserts that the
court relied on the misstatement, the record instead demonstrates that the trial court fully
understood that his attempt had been unsuccessful. Appealed judgments and orders are
presumed correct, and error must be affirmatively shown. (Denham v. Superior Court
(1970) 2 Cal. 3d 557, 564, 86 Cal. Rptr. 65, 468 P.2d 193.) The record demonstrates there
was no error.



                                               4
       3. Appellant Has Not Demonstrated Bias
       Relying on a seminal employment discrimination case, McDonnell Douglas v. Green
(1973) 411 U.S. 792, Bray asserts that the court was biased against him. In McDonnell
Douglas, the Supreme Court framed the issue to be determined as “the order and allocation
of proof in a private, non-class action challenging employment discrimination.” (411 U. S.
at 800.) The Court held that the complainant in such a case must establish a prima facie
case of racial discrimination “by showing (i) that he belongs to a racial minority; (ii) that he
applied and was qualified for a job for which the employer was seeking applicants; (iii) that,
despite his qualifications, he was rejected; and (iv) that, after his rejection, the position
remained open and the employer continued to seek applicants from persons of
complainant’s qualifications.” (Id. 411 U.S. at 802.) After the prima facie showing is made,
the burden shifts to the employer “to articulate some legitimate, nondiscriminatory reason
for the employee’s rejection.” (Ibid.)
       Bray has not cited any cases applying this test to either the conservatorship or judicial
bias context, instead relying on it without explanation. He argues that he has shown that he
is a racial minority, and thus a member of a protected class; that he was subjected to an
adverse action when his petition was denied; and, as a result, he has made the required
prima facie showing of bias. On that basis, he asserts reversal is required.
       We do not believe the McDonnell Douglas analysis is appropriate in this
circumstance. Even a cursory examination of the framework demonstrates that it cannot be
applied here.
       Bray does not address in any way the second part of the McDonnell Douglas
formula, which shifts the burden to the employer to show a legitimate explanation for the
action taken that does not rest on discrimination. That burden shifting analysis
demonstrates the inherent conflict in trying to apply this test to the actions of a court: the
court is not a party to the litigation, and has neither the opportunity nor the burden to
make a showing Rather, what a court must do is reach the conclusions required by the
applicable law based on the record before it, which we review in accordance with the


                                                 5
applicable standard of review. Here, the record demonstrates the basis for the court’s ruling.
       Reviewing the evidence in the light most favorable to the ruling, as we must, there
was substantial evidence supporting the court’s conclusion that Jackson was the better
candidate for conservator. Davis had previously placed Jackson on her bank accounts and
signed a healthcare directive giving authority to Jackson; Davis expressed a preference for
Jackson as her conservator; and there was testimony, apparently believed by the court, that
Bray had not been involved in assisting his mother, or providing care to her, but had instead
taken a series of actions that appeared to benefit himself at his mother’s expense.

                                       DISPOSITION
       The order is affirmed. Respondent is to recover her costs on appeal.




                                                  ZELON, J.




We concur:




       PERLUSS, P. J.




       SEGAL, J.




                                              6